DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 04/28/2022, with respect to the specification and to 35 U.S.C. 112(f) have been fully considered.  The objection to the specification and interpretation under 35 U.S.C. 112(f) of 02/01/2022 have been withdrawn in view of amendments. 
Applicant’s arguments with respect to claim(s) 1, 3, 5, 7-8, 11, 13, 15, and 17-18 under 35 U.S.C. 102(a)(2) and claims 2, 4, 12, and 14 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10-15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro (WO 2013/175439 A1) in view of Schridde (DE 102019123393 A1).
In regards to claim 1, Moro describes a cooking appliance (Moro, page 5, lines 31-32), comprising: a plurality of gas cooktop burners having associated digital gas valves that selectively couple the plurality of gas cooktop burners to a gas supply (Moro, gas taps 10 of Fig. 8; page 3, lines 4-32); a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners (Moro, page 3, lines 22-29; control module 20 of Fig. 30), each control selector including an associated illuminated display disposed on a face thereof (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), wherein each of the plurality of control selectors is rotatable (Moro, page 1, lines 21-23) and wherein each control selector is assigned to one of the plurality of gas cooktop burners such that each gas cooktop burner from among the plurality of gas cooktop burners has one control selector from the plurality of control selectors assigned thereto (Moro, page 3, lines 22-29); and a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors (Moro, page 3, lines 4-11), and wherein the controller is further configured to, in response to user input directed to a first control selector among the plurality of control selectors, control the digital gas valve among the plurality of digital gas valves that is associated with the gas cooktop burner among the plurality of gas cooktop burners to which the first control selector is assigned (Moro, page 3, lines 13-32). 
In regards to claim 1, Moro describes a cooking appliance (Moro, page 5, lines 31-32), comprising: a plurality of gas cooktop burners having associated digital gas valves that selectively couple the plurality of gas cooktop burners to a gas supply (Moro, gas taps 10 of Fig. 8; page 3, lines 4-32); a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners (Moro, page 3, lines 22-29; control module 20 of Fig. 30), each control selector including an associated illuminated display disposed on a face thereof (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), wherein each of the plurality of control selectors is rotatable (Moro, page 1, lines 21-23) and wherein each control selector is assigned to one of the plurality of gas cooktop burners such that each gas cooktop burner from among the plurality of gas cooktop burners has one control selector from the plurality of control selectors assigned thereto (Moro, page 3, lines 22-29); and a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors (Moro, page 3, lines 4-11), and wherein the controller is further configured to, in response to user input directed to a first control selector among the plurality of control selectors, control the digital gas valve among the plurality of digital gas valves that is associated with the gas cooktop burner among the plurality of gas cooktop burners to which the first control selector is assigned (Moro, page 3, lines 13-32). 
Moro describes a display that displays information about an associated gas burner being controlled by an associated knob.  However, Moro does not expressly describe a controller that is configured to control the associated illuminated displays of the plurality of control selectors to display, for each control selector among the plurality of control selectors, to which gas cooktop burner among the plurality of gas cooktop burners such control selector is assigned.  Specifically, Moro does not expressly describe using a display to provide an indication that a given control selector is assigned to a specific gas cooktop burner (e.g. an indication as described in claim 2).  Schridde describes a hob comprising selectable hotplates and at least one operating element for operating the hotplates (Schridde, par. [0004]).  In Schridde, the operating element, such as a control knob, is designed as a ring that is rotatably arranged on a base body having a display that highlights which hotplate is currently assigned using an identifier that includes, but not limited to, a color, shape, size, contrast, brightness, blinking, and pulsing on the display unit in conjunction with a display of the relative arrangement of hotplates on the hob (Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2).  Schridde therefore describes a display on an operating element that identifies which of the hotplates on a hob is being controlled by said operating element.
Moro and Schridde are both directed to cooking appliances having multiple heating elements and control knobs with displays used to control said heating elements.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Schridde to implement control knobs that can be configured to selectively control different heating elements.  The motivation to do so would be to improve utility of the controls by allowing a user to use a more spatially favorable control knob (e.g., use a control knob away from a pot that is not being blocked by the pot and/or in a region prone to splashes) and to display the selected as part of the information presented to a user using the display to provide a space-saving design.
In regards to claim 2, Moro describes cooking appliance of claim 1, wherein the illuminated display of each of the plurality of control selectors comprises a plurality of lights (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), and wherein the controller is configured to control the associated illuminated displays of the plurality of control selectors by illuminating, for each control selector among the plurality of control selectors, a light among the plurality of lights in the associated illuminated display that corresponds to the gas cooktop burner among the plurality of gas cooktop burners that is controlled by such control selector (Moro, page 46, line 33- page 47, line 4) and to which such control selector is assigned (Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2). 
Neither Moro nor Schridde describe an illuminated display with a plurality of individual lights arranged in a pattern corresponding to the gas cooktop burners.  However, Schridde describes a display that can display that visually displays the position of hotplates on a hob (Schridde, par. [0018]; see Figs. 1 and 2).  Moro describes an LED or LCD display that can display alphabetic and/or numeric and/or abstract characters (Moro, page 46, lines 28-33).  Moro does not describe a display that is fixed to only display alphabetic, numeric, or abstract characters (e.g., a seven segment display).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Schridde to display the arrangement of burners on the cooktop to reflect the positions of the burners on the cooktop.  The motivation to do so is to make the burner that the control element is controlling easily identifiable by a user to improve the ease of use.
In regards to claim 3, Moro in view of Schridde describes the cooking appliance of claim 1, wherein the illuminated display of each of the plurality of control selectors comprises a display screen (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), and wherein the controller is configured to control the associated illuminated displays of the plurality of control selectors by displaying, for each control selector among the plurality of control selectors, a graphical indication that corresponds to the gas cooktop burner among the plurality of gas cooktop burners that is controlled by such control selector and to which such control selector is assigned on the display screen of such control selector (Moro, page 46, line 33-page 47, line 4; Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2).
In regards to claim 4, Moro describes a plurality of burner icons arranged in a pattern representative of an arrangement of the gas cooktop burners on a cooktop (Moro, Fig. 2). Moro does not describe the burner icons being part of a graphical indication displayed on a display.  However, Schridde describes displaying which hotplate is currently assigned to a control knob using an identifier that includes, but not limited to, a color, shape, size, contrast, brightness, blinking, and pulsing on the display unit in conjunction with a display of the relative arrangement of hotplates on the hob (Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2).
In regards to claim 5, Moro describes the cooking appliance of claim 1, wherein each control
selector comprises a rotatable knob ( Moro, page 24, lines 19-24; knob 12 of Fig. 30).
In regards to claim 7, Moro describes the cooking appliance of claim 1, wherein each control selector comprises a rotatable ring (Moro, command means 22 of Fig. 30; page 18, line 22-24; page 25, line 11-22).
In regards to claim 8, Moro describes the cooking appliance of claim 7, wherein the associated illuminated display of each control selector is disposed on a stationary front face of the control selector (Moro, page 46, lines 5-17 -display Dis fixed to allow a user to properly read the time displayed). 
In regards to claim 10, Moro does not describe the cooking appliance of claim 1, wherein the controller is configured to controllably reassign one or more of the plurality of control selectors to different gas cooktop burners among the plurality of gas cooktop burners and to update the associated illuminated displays of the plurality of control selectors to display, for each control selector among the plurality of control selectors, to which gas cooktop burner among the plurality of gas cooktop burners such control selector is assigned after controllably reassigning the one or more of the plurality of control selectors.
However, Schridde describes a hob where the assignment between the at least one hotplate and the at least one control element can be changed during a cooking process to allow for flexibility in using the cooking system (Schridde, par. [0008]).  Schridde further describes that the display means that there is no need to abstract the control element for its assignment to the hotplate (i.e., the assigned hotplate is readily apparent) (Schridde, pars. [0004] and [0006]).  In Schridde, when a new selection is made, the old assignment is automatically deleted and the new selection is saved (Schridde, par. [0009]).  Accordingly, for similar reasons as provided with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Schridde to selectively assign a chosen control element to a specified burner and to update the display to reflect the new assignment.  The motivation to do so is to make the burner that the control element is controlling easily identifiable by a user to improve the ease of use.
In regards to claim 11, Moro describes a control selector system for an appliance having a plurality of gas cooktop burners operated by a plurality of digital gas valves (Moro, gas taps 10 of Fig. 8; page 3, lines 4-32; page 5, lines 31-32), comprising: a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners (Moro, page 3, lines 22-29; control module 20 of Fig. 30), wherein a first control selector among the plurality of control selectors includes an associated illuminated display disposed on a face thereof (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), wherein each control selector is assigned to one of the plurality of gas cooktop burners such that each gas cooktop burner from among the plurality of gas cooktop burners has one control selector from the plurality of control selectors assigned thereto (Moro, page 3, lines 22-29); and a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors (Moro, page 3, lines 4-11), and wherein the controller is further configured to, in response to user input directed to a first control selector among the plurality of control selectors, control the digital gas valve among the plurality of digital gas valves that is associated with the gas cooktop burner among the plurality of gas cooktop burners to which the first control selector is assigned (Moro, page 3, lines 13-32).
Moro does not describe a controller that is configured to control the associated illuminated displays of the plurality of control selectors to display, for each control selector among the plurality of control selectors, to which gas cooktop burner among the plurality of gas cooktop burners such control selector is assigned.  However, for similar reasons as provided with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Schridde to implement control knobs that can be configured to selectively control different heating elements to improve utility of the controls by allowing a user to use a more spatially favorable control knob (e.g., use a control knob away from a pot that is not being blocked by the pot and/or in a region prone to splashes) and to display the selected as part of the information presented to a user using the display to provide a space-saving design.
In regards to claim 12, Moro in view of Schridde describes the control selector system of claim 11, wherein the illuminated display of each control selector comprises a plurality of lights (Moro, Figs. 2 and 30), and wherein the controller is configured to control the associated illuminated display of each control selector by illuminating a light among the plurality of lights in the associated illuminated display that corresponds to the gas cooktop burner among the plurality of gas cooktop burners that is controlled by such control selector and to which such control selector is assigned (Moro, page 46, line 33- page 47, line 4; Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2).
For similar reasons as provided with respect to claim 2, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify what is displayed on the display to be icons depicting the physical arrangement of the burners on the cooktop and to highlight the burner associated with the knob a given display is housed in to provide an illuminated icon.
In regards to claim 13, Moro in view of Schridde describes the control selector system of claim 11, wherein the plurality of control selectors includes a first control selector, wherein the illuminated display of each control selector comprises a display screen (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), and wherein the controller is configured to control the associated illuminated display of each control selector by displaying a graphical indication that corresponds to the gas cooktop burner among the plurality of gas cooktop burners that is controlled by such control selector and to which such control selector is assigned on the display screen of such control selector (Moro, page 46, line 33- page 47, line 4; Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2).
In regards to claim 14, Moro describes a plurality of burner icons arranged in a pattern representative of an arrangement of the gas cooktop burners on a cooktop (Moro, Fig. 2). Moro does not describe the burner icons being part of a graphical indication displayed on a display. However, Schridde describes displaying which hotplate is currently assigned to a control knob using an identifier that includes, but not limited to, a color, shape, size, contrast, brightness, blinking, and pulsing on the display unit in conjunction with a display of the relative arrangement of hotplates on the hob (Schridde, pars. [0007], [0014], and [0018]; see Figs. 1 and 2).
In regards to claim 15, Moro describes the control selector system of claim 11, wherein each control selector comprises a rotatable knob (Moro, page 24, lines 19-24; knob 12 of Fig. 30).
In regards to claim 17, Moro describes the control selector system of claim 11, wherein each control selector comprises a rotatable ring (Moro, command means 22 of Fig. 30; page 18, line 22-24; page 25, line 11-22).
In regards to claim 18, Moro describes the control selector system of claim 17, wherein the associated illuminated display of each control selector is disposed on a stationary front face of such control selector (Moro, page 46, lines 5-17 - display Dis fixed to allow a user to properly read the time displayed).
Claim 20 recites similar subject matter as claim 10 and is therefore rejected for similar reasons.
Claims 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro in view of Schridde as applied to claims 1, 5, 11, and 15 above, and further in view of Chu (EP 3333866 A1).
In regards to claim 6, Moro and Schridde describes the cooking appliance of claim 5, wherein the associated illuminated display of each control selector is disposed on a front face of the rotatable knob (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30; Schridde, pars. [0007] and [0018]). Moro and Schridde do not explicitly describe a display that rotates with the rotatable knob.
However, Chu describes a control knob with a display for controlling cooking appliances that rotates with the control knob and updates the information displayed based on the sensed rotation of the display so that the displayed information is readable by a user irrespective of the rotation of the display (Chu, Figs. la-e; pars. [0005] and [0061]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the knob of Moro in view of Schridde and Chu to allow the display to rotate with the knob.  The motivation to do so would be to reduce the number of moving parts and thereby potential points of failure.
In regards to claim 9, Moro does not describe a button disposed on a front face of such control selector to shut off the associated digital gas valve of the gas cooktop burner controlled by such control selector and to which such control selector is assigned.
Schridde and Chu do not expressly describe a button to turn off the hotplate.  However, Schridde and Chu describes a display that is a touchscreen that allows a user to select one of a plurality of operational modes (Schridde, par. [0018]; Chu, par. [0046]).  In Schridde, the touchscreen is used to allow a user to manually operate the hotplate (Schridde, par. [0018]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Schridde and Chu to implement a touchscreen display that includes a button configured with a stop function (e.g., turn off power or stop the supply of fuel) as an operational mode.  The motivation to do so would be to provide a user with a manual way of turning off the supply of power/fuel to improve safety of cooking appliance.
In regards to claim 16, Moro describes the control selector system of claim 15, wherein the associated illuminated display of each control selector is disposed on a front face of the rotatable knob (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30; Schridde, pars. [0007] and [0018]). Moro and Schridde do not explicitly describe a display that rotates with the rotatable knob. However, Chu describes a control knob with a display for controlling cooking appliances that rotates with the control knob and updates the information displayed based on the sensed rotation of the display so that the displayed information is readable by a user irrespective of the rotation of the display (Chu, Figs. la-e; pars. [0005] and [0061]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the knob of Moro in view of Schridde and Chu to allow the display to rotate with the knob.  The motivation to do so would be to reduce the number of moving parts and thereby potential points of failure.
In regards to claim 19, Moro does not describe the control selector system of claim 11, wherein each control selector further comprises a button disposed on a front face of such control selector to shut off the associated digital gas valve of the gas cooktop burner controlled by such control selector and to which such control selector is assigned. 
Schridde and Chu do not expressly describe a button to turn off the hotplate.  However, Schridde and Chu describes a display that is a touchscreen that allows a user to select one of a plurality of operational modes (Schridde, par. [0018]; Chu, par. [0046]).  In Schridde, the touchscreen is used to allow a user to manually operate the hotplate (Schridde, par. [0018]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Schridde and Chu to implement a touchscreen display that includes a button configured with a stop function (e.g., turn off power or stop the supply of fuel) as an operational mode.  The motivation to do so would be to provide a user with a manual way of turning off the supply of power/fuel to improve safety of cooking appliance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761


   /BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JOEL M ATTEY/Primary Examiner, Art Unit 3763